Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-17 are pending and under examination in this office action.
Response to Amendment and Argument
The response filed on 10/14/21 has been entered. 

Applicant’s arguments filed 10/14/21 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The rejection of Claim(s) 1-6 and 9-15 under 35 U.S.C. 102(a)(1)) as anticipated by as being anticipated by Aripove et al. (RU 2039568) is withdrawn based on the amendment to the claims.

The rejection of Claim(s) 1-6 and 9-15 under 35 U.S.C. 102(a)(1)) as anticipated by of Nyirimigabo et al. (J. of Pharmacy & Pharmacology; 67 , 1-19) is withdrawn based on the amendment to the claims.



35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6 and 9-17 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 1, 3-6 and 9-15 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
The claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 3-6 and 9-15 are directed towards a law of nature. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	The examiner has determined that the claimed processes have not transformed unpatentable natural laws into patent eligible applications of those laws.  As such, he concludes that the processes instantly claimed are not patent eligible based upon the analysis set forth below.  Also see M.P.E.P. § 2106.01 and 2014 Interim Guidance links at: http://www.uspto.gov/patents/law/exam/interim_guidance_subject_matter_eligibility.jsp.
STEP 1: Are the claims to a process, machine, manufacture, or composition of matter? YES.  
STEP 2A: Are the claims directed to a law of nature, natural phenomenon, or an abstract idea? YES. 

	Claim 1, as amended is directed to an antiarrhythmic agent comprising alkaloids from a natural product. 
The relationship between the compounds from the extract are not themselves patent eligible. The additional step of giving the concentration amount or levels in the plant, is not a natural law, but neither is it sufficient to transform the nature of the claims. In this case, the claims inform a relevant audience about a certain law of nature. 

The claims are “directed to” a law of nature, natural phenomenon, an abstract idea (i.e., the exception is recited in the claims). Here, the examiner believes that the instant claims do not add enough to their statements of the correlations to allow the processes they describe to qualify as patent- eligible processes that apply natural laws. In other words, the instant claims do not recite additional elements that amount to significantly more than the judicial exception to put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well- understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whale, add nothing significant beyond the sum of their parts taken separately. For these reasons we believe that the steps are not sufficient to transform unpatentable natural correlations into patentable applications of those regularities. 
a high level of general lanquage that covers all processes that make the use the correlations claimed.  For the reasons stated above the Examiner concludes that the instant claims are effectively drawn to the underlying laws of nature. 

 
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 4-6 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2005/0042271).  
Xiong teaches agents from Aconitum plant contains alkaloids such as N-deacetyl-lappaconitine, lappaconitine, isolappaconitine and ranaconitine (see 0002, 0008-0009, 0013 as required by instant claims 1 and 16) as an oral formulation (see 0039, as required by instant claims 1, 6, 13 and 14) from the root (see 0010, as required by instant claims 3-4) in a pharmaceutically acceptable carrier (see 0045), as required by instant claim 6). Xiong also states that aconitine is from 0.01-40% (see 0138 and exemplified examples) weight, specifically wherein the aconitum alkaloid can be a lappaconitine, ranaconitine, N-deacetyl-lappaconitine (see claims 6-11), thus the amounts of each can be varied based on the route of administration and intended use.  Although the concentration of the active ingredient (instant claim 1) is not per se taught, one ordinary skill in the art would at the time the instant claims are filed expect the actives to be N-desmetyllappaconitine, N-desacetyllappaconitine lappaconitine, isolappaconitine, ranaconitine 9-deoxylappaconitine, 1-desmethyllappaconitine to have the recited concentration in the instant claim 1 because Xiong extracted from the Acontium plant (i.e., inclusive of the roots). Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Under such circumstances, where the product seems to be identical, then the burden shifts to applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention.  Note the case law of In re Best 195 USPQ 430, 433 (CCPA 1977). Same plant and therefore comprises same active agents as required by instant claim 1. 

Therefore, it would have been obvious to one of ordinary skill in the art to have used the teaching of Xiong to result in the claim invention with a reasonable expectation of success.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2005/0042271) in view of Aripove et al. (RU  2039568)in view of Behr et al. (US 2007/0122492) and further in view of Nyirimigabo et al. (J. of Pharmacy & Pharmacology; 67 , 1-19).  
Xiong is applied here as above. 
However, Xiong fails to teach the pharmaceutical compositions comprises pharmaceutically acceptable carriers such as sucrose or sodium croscarmellose as required by instant claims 7-8) and the alkaloid concentrations. Nonetheless as stated above it is expected that the concentration will be the same if the same root and extraction method is use.  Absent factual evidence to the contrary.
With regards to instant claim 1, Aripove teaches aconitum septentrionale (as required by instant claims 1, 3) comprising lappaconitine, deacetyllappacotinin, N-acetylsepaconitin, and ranoconitine and their hydrobromide salts  for an oral formulation (as required by claims 1, 6, 9-15 see translated doc and claim 1) as antiarrythimic agents wherein the drug formulation comprises a mixture of hydrobromide salts from 0.2-2.0, e falls within the ranges recited by instant claim 1).
Behr teaches plants selected from aconitum napellus plants (see 0065) and roots (see 0076) as an oral formulation (see 0145) in a pharmaceutically acceptable carrier (see 0149) wherein the pharmaceutically acceptable carriers can be from sucrose, starch and crosscarmellose sodium (see 0149, as required by instant claims 7-8).  However, Behr fails to teach the specific alkaloids.
Nyirimigabo et al. teach aconitum napellus compounds exhibit anti-arrhythmic effect, wherein the compounds are lappaconitine hydrobromide, N-deacetyllappaconithine (see pg 5 as required by instant claims 1-2). Thus, since the same compounds are extracted from aconitine although not aconitine wolfsbane etc, a compound is the same and has the same chemical name therefore one of ordinary skill in the art would have been motivated to use the pharmaceutically acceptable carriers taught by Nyirimigabo. 
It would have been obvious to one of ordinary skill in art to have expanded the teaching of Xiong to include Aripov and Behr’s and Nyirimigabo teachings of the compounds and there pharmaceutically acceptable carrier with a reasonable expectation of success because Behr teaches these compounds in there pharmaceutically acceptable salt for oral administration and that these compounds from aconitum plants have anti-arrhythmic effect.  As stated supra the amounts of each can be varied based on the route of administration and intended use. As the concentration of the active ingredient (instant claim 1) is a result-effective variable, i.e., a variable that achieves a recognized result and, therefore, the determination of the optimum or workable dosage range would have 
Applicant argues that the claimed drug «An antiarrhythmic agent on patent application US20210015881 contains alkaloids in the form of hydrobromides of lappaconitine, N-acetylsepaconitine, 1- desmethyllappaconitine, ranaconitine, N-desacetyllappaconitine, isolappaconitine, 9- deoxylappaconitine in the specified quantities and that This drug affects the patient's cardiovascular system through the gastrointestinal tract and is effective and safe cardioprotective agent for the prevention and treatment of arrhythmias, reducing the risk of sudden cardiac death, the possibility of treating arrhythmias in patients with chronic obstructive pulmonary disease (COPD) and epilepsy, as well as expanding the arsenal of  cardioprotective agents with high antiarrhythmic activity in patients with various forms of arrhythmia. 
In response, Applicant’s argument is found not persuasive as the he claims recitation is to a composition and the preamble  an antiarrythmic agent  is a preamble  because where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone”. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). The claims are to a composition and once the composition is found it can be used as desired by one of ordinary skill in the art.
Applicant has not shown that extracts as taught by Xiong will yield different actives and will not act as an antiarrhythmic agent. Since the actives are the same it is  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (see MPEP 2144)
The criticality of the amounts has not been proven. Therefore specifically because the compounds or agents are known in the art to be recognized as antiarrythmic agents it is well within the level of the ordinary skill in the art, and the artisan would be motivated to determine the optimum amounts to get the maximum effect of the drug, hence the reference makes obvious the instant invention.  
 With regards to the argument of a complex technology process, is not considered here as the claims are not to a process but to a composition.
 Applicant’s argument is found not persuasive.


No claims allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        02/7/22